Citation Nr: 1234468	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  06-30 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from October 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The case was most recently before the Board in August 2011.  At that time, the Board granted entitlement to a 50 percent rating for the Veteran's service-connected anxiety disorder.  The Board also remanded the claim of service connection for hepatitis C to the agency of original jurisdiction (AOJ) for additional development.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for hepatitis C.  The evidence shows that he was initially diagnosed with hepatitis C at the VA Medical Center (VAMC) in Gainesville, Florida, in September 2003.  The Veteran believes that the disease is related to either air gun inoculations during service or to incidents where he was exposed to blood in the process of cleaning helicopters during service.

In regards to service connection claims pertaining to hepatitis C, VA issued a training letter, dated April 17, 2001.  Among other things, the training letter sets forth a list of recognized risk factors for contracting hepatitis C that should be taken into consideration when developing and adjudicating a claim of service connection for hepatitis C.  According to the letter, the medical recognized risk factors are:  transfusion of blood or blood products before 1992; organ transplant before 1992; hemodialysis; tattoos; body piercing; intravenous drug use (due to shared instruments); high-risk sexual activity (risk is relatively low); intranasal cocaine use (due to shared instruments); accidental exposure to blood products in health care workers or combat medic or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or by the sharing of toothbrushes or shaving razors.

As to these possible risk factors, the Veteran has denied having a blood transfusion.  He did have two septorhinoplasties in November 1977 and February 1979.  However, the evidence does not indicate whether the Veteran had a blood transfusion during those surgeries.  As to tattoos, the Veteran has generally denied having a tattoo.  Nevertheless, his September 1969 entrance examination notes that he had a tattoo on his right arm.  At a June 2012 VA examination, the Veteran stated that he put the tattoo on himself when he was 12 years old.  The Veteran has consistently denied using intravenous drugs.  As to sexual activity, he has reported having multiple sexual partners and being treated for gonorrhea.  As to intranasal cocaine use, the Veteran has consistently denied using illegal drugs.  However, he has also indicated he has used marijuana regularly.  Moreover, it was noted at a June 2010 VA psychiatric examination that the Veteran had used cocaine.  Lastly, as noted previously, he reported having exposure to blood while cleaning helicopters during service, which may be akin to "accidental exposure to blood products in health care workers or combat medic or corpsman by percutaneous."

In view of this evidence, it appears that the Veteran does have risk factors for hepatitis C, but the evidence is somewhat ambiguous and inconsistent as to the exact factors and number of instances of the factors.  Along these lines, the June 2012 VA examiner noted that the Veteran's sexual history before, during, and after service is not known, and that the extent of his drug use prior to, during, and after service is not fully known and there is conflicting information as to the nature and extent of the drug use.  In September 2012, the Veteran's representative indicated that the Veteran is willing and able to provide whatever detail an examiner would need to more fully understand his history.  Consequently, as a medical opinion based on a complete and accurate history has not yet been provided, the Board finds it necessary to again remand the claim to allow for the AOJ to schedule the Veteran for another VA examination in connection with this claim.  In addition to a medical examination, a detailed history should be taken as to the Veteran's risk factors for hepatitis C and an opinion should be provided as to whether the Veteran has hepatitis C that is attributable to his active military service.

The Board notes that VA examiners in June 2010 and June 2012 both indicated that there are no treatment records in the claims file between the time the Veteran was in service and his diagnosis of hepatitis C in 2003.  However, there is an April 1979 VA examination of record and treatment records from the VAMC in Miami, Florida, dated from February 1979 to March 1988.  These records should be reviewed by any prospective examiner to ascertain their relevancy to this claim and whether they have a bearing on any opinion requested.

Accordingly, this case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by a physician who is familiar with infectious diseases who has not yet examined the Veteran.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could result in the denial of his appeal.  See 38 C.F.R. § 3.655 (2011).)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated physician (including the VA records dated from February 1979 to March 1988).

The physician should examine the Veteran and conduct all necessary laboratory testing.  The physician should discuss the etiology and the onset of the disease.  A complete history of all of the Veteran's potential risk factors of hepatitis C infection should be detailed in full.  The physician must list and discuss all documented and reported pre-service, in-service, and post-service risk factors.  This should include at least the risk factors of air gun inoculations, exposure to blood in the process of cleaning helicopters, a tattoo (on right arm), potentially blood transfusion (1977 and 1979 surgeries), potentially high-risk sexual activity, and potentially intranasal cocaine use.  The physician should then rank the documented risk factors relative to the probability that any hepatitis C infection is etiologically related to the risk factor.  Specifically, the physician is then requested to provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed hepatitis C is related to the Veteran's period of active military service.

The physician must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the physician for corrective action.

3.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

